

Exhibit 10.1


WINLAND ELECTRONICS, INC.
2008 EQUITY INCENTIVE PLAN


SECTION 1.
DEFINITIONS


As used herein, the following terms shall have the meanings indicated below:


(a)           “Administrator” shall mean the Board or the Committee, as the case
may be.


(b)           “Affiliate” shall mean a Parent or Subsidiary of the Company.


(c)           “Award” shall mean any grant of an Option, Restricted Stock Award,
Stock Appreciation Right or Performance Award.


(d)           “Committee” shall mean a Committee of two or more directors who
shall be appointed by and serve at the pleasure of the Board.  If the Company’s
securities are registered pursuant to Section 12 of the Securities Exchange Act
of 1934, as amended, then, to the extent necessary for compliance with Rule
16b-3, or any successor provision, each of the members of the Committee shall be
a “non-employee director.”  Solely for purposes of this Section 1(a),
“non-employee director” shall have the same meaning as set forth in Rule 16b-3,
or any successor provision, as then in effect, of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended.  Further, to
the extent necessary for compliance with the limitations set forth in Internal
Revenue Code Section 162(m), each of the members of the Committee shall be an
“outside director” within the meaning of Code Section 162(m) and the regulations
issued thereunder.


(e)           The “Company” shall mean Winland Electronics, Inc., a Minnesota
corporation.


(f)           “Fair Market Value” as of any date shall mean (i) if such stock is
listed on the American Stock Exchange, or any other established stock exchange,
the price of such stock at the close of the regular trading session of such
market or exchange on such date, as reported by The Wall Street Journal or a
comparable reporting service, or, if no sale of such stock shall have occurred
on such date, on the next preceding date on which there was a sale of stock;
(ii) if such stock is not so listed on the American Stock Exchange, or any other
established stock exchange, the average of the closing “bid” and “asked” prices
quoted by the OTC Bulletin Board, the pink sheets, or any comparable reporting
service on such date or, if there are no quoted “bid” and “asked” prices on such
date, on the next preceding date for which there are such quotes; or (iii) if
such stock is not publicly traded as of such date, the per share value as
determined by the Board, or the Committee, in its sole discretion by applying
principles of valuation with respect to the Company’s Common Stock.


(g)           The “Internal Revenue Code” is the Internal Revenue Code of 1986,
as amended from time to time.


(h)           “Non-Employee Director” shall mean members of the Board who are
not employees of the Company or any subsidiary.


(i)           “Option” means an incentive stock option or nonqualified stock
option granted pursuant to the Plan.


(j)           “Option Stock,” “Stock” or “Common Stock” shall mean Common Stock
of the Company (subject to adjustment as described in Section 14 reserved for
Options, Restricted Stock Awards, Stock Appreciation Rights and Performance
Shares pursuant to this Plan.


(k)           “Parent” shall mean any corporation which owns, directly or
indirectly in an unbroken chain, fifty percent (50%) or more of the total voting
power of the Company’s outstanding stock.


(l)           The “Participant” means a key employee of the Company or any
Subsidiary to whom an incentive stock option has been granted pursuant to
Section 9; a consultant or advisor to, or director (including a Non-Employee
Director), key employee or officer, of the Company or any Subsidiary to whom a
nonqualified stock option has been granted pursuant to Section 10; a
Non-Employee Director to whom a nonqualified stock option has been granted
pursuant to Section 14; or a consultant or advisor to, or director, key employee
or officer, of the Company or any Subsidiary to whom a Restricted Stock Award
has been granted pursuant to Section 11; or a consultant or advisor to, or
director, key employee or officer, of the Company or any Subsidiary to whom a
Performance Award has been granted pursuant to Section 12; or a consultant or
advisor to, or director, key employee or officer, of the Company or any
Subsidiary to whom a Stock Appreciation Right has been granted pursuant to
Section 13.


(m)           “Performance Award” shall mean any Performance Shares or
Performance Units granted pursuant to Section 12 hereof.


(n)           “Performance Objective(s)” shall mean one or more performance
objectives established by the Administrator, in its sole discretion, for Awards
under this Plan.  For any Awards that are intended to qualify as
“performance-based compensation” under the Internal Revenue Code Section 162(m),
the Performance Objectives shall be limited to any one, or a combination of, (i)
revenue, (ii) net income, (iii) earnings per share, (iv) return on equity, (v)
return on assets, (vi) increase in revenue, (vii) increase in share price or
earnings, (viii) return on investment, or (ix) increase in market share, in all
cases including, if selected by the Administrator, threshold, target and maximum
levels.


(o)           “Performance Period”  shall mean the period, established at the
time any Performance Award is granted or at any time thereafter, during which
any Performance Objectives specified by the Administrator with respect to such
Performance Award are to be measured.


(p)           “Performance Share” shall mean any grant pursuant to Section 12
hereof of an Award, which value, if any, shall be paid to a Participant by
delivery of shares of Common Stock of the Company upon achievement of such
Performance Objectives during the Performance Period as the Administrator shall
establish at the time of such grant or thereafter.


(q)           “Performance Unit” shall mean any grant pursuant to Section 12
hereof of an Award, which value, if any, shall be paid to a Participant by
delivery of cash upon achievement of such Performance Objectives during the
Performance Period as the Administrator shall establish at the time of such
grant or thereafter.


(r)           The “Plan” means the Winland Electronics, Inc. 2008 Equity
Incentive Plan, as amended hereafter from time to time, including the form of
Agreements as they may be modified by the Administrator from time to time.


(s)           “Restricted Stock Award” shall mean any grant of restricted shares
of Common Stock of the Company pursuant to Section 11 hereof.


(t)           “Stock Appreciation Right” shall mean a grant pursuant to Section
13 hereof.


(u)           A “Subsidiary” shall mean any corporation of which fifty percent
(50%) or more of the total voting power of the Company’s outstanding Stock is
owned, directly or indirectly in an unbroken chain, by the Company.


SECTION 2.
PURPOSE


The purpose of the Plan is to promote the success of the Company and its
Subsidiaries by facilitating the employment and retention of competent personnel
and by furnishing incentive to officers, directors, employees, consultants, and
advisors upon whose efforts the success of the Company and its Subsidiaries will
depend to a large degree.


It is the intention of the Company to carry out the Plan through the granting of
Options which will qualify as “incentive stock options” under the provisions of
Section 422 of the Internal Revenue Code, or any successor provision, pursuant
to Section 9 of this Plan, through the granting of “nonqualified stock options”
pursuant to Sections 10 and 14 of this Plan, through the granting of Restricted
Stock Awards pursuant to Section 11 of this Plan, through the granting of
Performance Awards pursuant to Section 12 of this Plan and through the granting
of Stock Appreciation Rights pursuant to Section 13 of this Plan.  Adoption of
this Plan shall be and is expressly subject to the condition of approval by the
shareholders of the Company within twelve (12) months before or after the
adoption of the Plan by the Board of Directors.  In no event shall any Options,
Restricted Stock Awards, Performance Awards or Stock Appreciation Rights be
granted prior to the date this Plan is approved by the shareholders of the
Company.


SECTION 3.
EFFECTIVE DATE OF PLAN


The Plan shall be effective as of the date of adoption by the Board of
Directors, subject to approval by the shareholders of the Company as required in
Section 2.


SECTION 4.
ADMINISTRATION


The Plan shall be administered by the Board of Directors of the Company
(hereinafter referred to as the “Board”) or by a Committee which may be
appointed by the Board from time to time to administer the Plan (hereinafter
collectively referred to as the “Administrator”).  Except as otherwise provided
herein, the Administrator shall have all of the powers vested in it under the
provisions of the Plan, including but not limited to exclusive authority to
determine, in its sole discretion, whether an Award shall be granted; the
individuals to whom, and the time or times at which, such Awards shall be
granted; the number of shares subject to each such Award, the Option price and
the performance criteria, if any, and any other terms and conditions of each
Award.  The Administrator shall have full power and authority to administer and
interpret the Plan, to make and amend rules, regulations and guidelines for
administering the Plan, to prescribe the form and conditions of the respective
agreements evidencing each Award (which may vary from Participant to
Participant), and to make all other determinations necessary or advisable for
the administration of the Plan.  The Administrator’s interpretation of the Plan,
and all actions taken and determinations made by the Administrator pursuant to
the power vested in it hereunder, shall be conclusive and binding on all parties
concerned.


No member of the Board or the Committee shall be liable for any action taken or
determination made in good faith in connection with the administration of the
Plan.  In the event the Board appoints a Committee as provided hereunder, any
action of the Committee with respect to the administration of the Plan shall be
taken pursuant to a majority vote of the Committee members or pursuant to the
written resolution of all Committee members.


SECTION 5.
PARTICIPANTS


The Administrator shall from time to time, at its discretion and without
approval of the shareholders, designate those employees, officers, directors,
consultants, and advisors of the Company or of any Subsidiary to whom Awards
shall be granted under this Plan; provided, however, that consultants or
advisors shall not be eligible to receive Awards hereunder unless such
consultant or advisor renders bona fide services to the Company or Subsidiary
and such services are not in connection with the offer or sale of securities in
a capital raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities.  The Administrator shall, from
time to time, at its discretion and without approval of the shareholders,
designate those employees of the Company or any Subsidiary to whom Awards shall
be granted under this Plan; provided, however, that Non-Employee Directors will
be granted nonqualified stock options pursuant to Section 14 of the Plan without
any further action by the Administrator.  The Administrator may grant additional
Awards under this Plan to some or all Participants then holding Awards, or may
grant Awards solely or partially to new Participants. In designating
Participants, the Administrator shall also determine the number of shares
subject to each Award granted to each Participant and, with respect to
Performance Awards, the performance criteria applicable to each Participant. The
Administrator may from time to time designate individuals as being ineligible to
participate in the Plan.


Notwithstanding anything in the Plan to the contrary, for any Awards granted
under the Plan that are intended to qualify as “performance-based compensation”
under Internal Revenue Code Section 162(m), the following limits will apply:


(a)           In no event shall a Participant be granted Options or Stock
Appreciation Rights during any fiscal year of the Company covering in the
aggregate more than 10% of the total outstanding Stock of the Company, subject
to adjustment as provided in Section 15; provided, however, that a share of
Stock subject to a Stock Appreciation Right that is granted in tandem with an
Option shall count as one share against this limitation.


(b)           In no event shall a Participant be granted Restricted Stock Awards
or, to the extent payable in or measured by the value of shares of Stock during
any fiscal year of the Company covering in the aggregate more than 10% of the
total outstanding stock of the Company, subject to adjustment as provided in
Section 15.


(c)           To the extent payable in or measured by the value of shares of
Stock, in no event shall a Participant be granted Performance Awards during any
fiscal year of the Company covering in the aggregate more than 10% of the total
outstanding stock of the Company, subject to adjustment as provided in Section
15.


SECTION 6.
STOCK


The Stock to be optioned under this Plan shall consist of authorized but
unissued shares of Common Stock.  300,000 shares of Stock shall be reserved and
available for Awards under the Plan; provided, however, that the total number of
shares of Stock reserved for Awards under this Plan shall be subject to
adjustment as provided in Section 15 of the Plan.  In the event that any
outstanding Option, Stock Appreciation Right, Performance Share Award or
Restricted Stock Award under the Plan for any reason expires or is terminated
prior to the exercise of the Option or Stock Appreciation Right, prior to the
achievement of the performance criteria under the Performance Share Award, or
prior to the lapsing of the risks of forfeiture on the Restricted Stock Award,
the shares of Stock allocable to the unexercised portion of such Option or Stock
Appreciation Right, to the unearned portion of the Performance Share Award or to
the forfeited portion of the Restricted Stock Award shall continue to be
reserved for Options, Stock Appreciation Rights, Performance Share Awards and
Restricted Stock Awards under the Plan and may be optioned or awarded hereunder.


SECTION 7.
DURATION OF PLAN


Incentive stock options may be granted pursuant to the Plan from time to time
during a period of ten (10) years from the effective date as defined in Section
3.  Other Awards may be granted pursuant to the Plan from time to time after the
effective date of the Plan and until the Plan is discontinued or terminated by
the Board.


SECTION 8.
PAYMENT


Participants may pay for shares upon exercise of Options granted pursuant to
this Plan (i) in cash, or with a personal check or certified check or, (ii) by
the transfer from the Participant to the Company of previously acquired shares
of Common Stock, (iii) through the withholding of shares of Stock from the
number of shares otherwise issuable upon the exercise of the Option (e.g., a net
share settlement), or (iv) by a combination thereof.  Any stock tendered as part
of such payment shall be valued at such stock’s then Fair Market Value, or such
other form of payment as may be authorized by the Administrator.  In the event
the Optionee elects to pay the exercise price in whole or in part with
previously acquired shares of Common Stock or through a net share settlement,
the Fair Market Value of the shares of Stock delivered or withheld shall equal
the total exercise price for the shares being purchased in such manner.  The
Administrator may, in its sole discretion, limit the forms of payment available
to the Participant and may exercise such discretion any time prior to the
termination of the Option granted to the Participant or upon any exercise of the
Option by the Participant.  “Previously-owned shares” means shares of the
Company’s Common Stock which the Participant has owned for at least six (6)
months prior to the exercise of the Option, or for such other period of time, if
any, as may be required by generally accepted accounting principles.


With respect to payment in the form of Common Stock of the Company, the
Administrator may require advance approval or adopt such rules as it deems
necessary to assure compliance with Rule 16b-3, or any successor provision, as
then in effect, of the General Rules and Regulations under the Securities
Exchange Act of 1934, if applicable.




SECTION 9.
TERMS AND CONDITIONS OF INCENTIVE STOCK OPTIONS


Each incentive stock option granted pursuant to this Section 9 shall be
evidenced by a written incentive stock option agreement (the “Option
Agreement”).  The Option Agreement shall be in such form as may be approved from
time to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Option Agreement shall comply
with and be subject to the following terms and conditions:


(a)           Number of Shares and Option Price.  The Option Agreement shall
state the total number of shares covered by the incentive stock option.  Except
as permitted by Section 424(a) of the Internal Revenue Code, or any successor
provision, the option price per share shall not be less than one hundred percent
(100%) of the per share Fair Market Value of the Company’s Common Stock on the
date the Administrator grants the Option; provided, however, that if a
Participant owns stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company or of its Parent or
any Subsidiary, the option price per share of an incentive stock option granted
to such Participant shall not be less than one hundred ten percent (110%) of the
per share Fair Market Value of the Company’s Common Stock on the date of the
grant of the Option.  The Administrator shall have full authority and discretion
in establishing the option price and shall be fully protected in so doing.


(b)           Term and Exercisability of Incentive Stock Option.  The term
during which any incentive stock option granted under the Plan may be exercised
shall be established in each case by the Administrator.  Except as permitted by
Internal Revenue Code Section 424(a), in no event shall any incentive stock
option be exercisable during a term of more than ten (10) years after the date
on which it is granted; provided, however, that if a Participant owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or of its Parent or any Subsidiary, the
incentive stock option granted to such Participant shall be exercisable during a
term of not more than five (5) years after the date on which it is granted.


The Option Agreement shall state when the incentive stock option becomes
exercisable and shall also state the maximum term during which the Option may be
exercised.  In the event an incentive stock option is exercisable immediately,
the manner of exercise of the Option in the event it is not exercised in full
immediately shall be specified in the Option Agreement.  The Administrator may
accelerate the exercisability of any incentive stock option granted hereunder
which is not immediately exercisable as of the date of grant.


(c)           Nontransferability.  No incentive stock option shall be
transferable, in whole or in part, by the Participant other than by will or by
the laws of descent and distribution.  During the Participant’s lifetime, the
incentive stock option may be exercised only by the Participant.  If the
Participant shall attempt any transfer of any incentive stock option granted
under the Plan during the Participant’s lifetime, such transfer shall be void
and the incentive stock option, to the extent not fully exercised, shall
terminate.


(d)           No Rights as Shareholder.  A Participant (or the Participant’s
successor or successors) shall have no rights as a shareholder with respect to
any shares covered by an incentive stock option until the date of the issuance
of a stock certificate evidencing such shares.  No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such stock certificate is actually issued (except as otherwise provided
in Section 15 of the Plan).


(e)           Withholding.  The Company or its Affiliate shall be entitled to
withhold and deduct from future wages of the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant’s exercise of an incentive stock option or
a “disqualifying disposition” of shares acquired through the exercise of an
incentive stock option as defined in Code Section 421(b).  In the event the
Participant is required under the Option Agreement to pay the Company or its
Affiliate, or make arrangements satisfactory to the Company or its Affiliate
respecting payment of, such withholding and employment-related taxes, the
Administrator may, in its discretion and pursuant to such rules as it may adopt,
permit the Participant to satisfy such obligation, in whole or in part, by
delivering shares of the Company’s Common Stock or by electing to have the
Company or its Affiliate withhold shares of Common Stock otherwise issuable to
the Participant as a result of the exercise of the incentive stock option.  Such
shares shall have a Fair Market Value equal to the minimum required tax
withholding, based on the minimum statutory withholding rates for federal and
state tax purposes, including payroll taxes, that are applicable to the
supplemental income resulting from such exercise or disqualifying
disposition.  In no event may Participant deliver shares, nor may the Company or
its Affiliate withhold shares having a Fair Market Value in excess of such
statutory minimum required tax withholding.  The Participant’s election to have
shares withheld for this purpose shall be made on or before the later of (i) the
date the incentive stock option is exercised or, the date of the disqualifying
disposition, as the case may be, or (ii) the date that the amount of tax to be
withheld is determined under applicable tax law.  Such election shall be
approved by the Administrator and otherwise comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3, or any successor
provision, as then in effect, of the General Rules and Regulations under the
Securities Exchange Act of 1934, if applicable.


(f)           Other Provisions.  The Option Agreement authorized under this
Section 9 shall contain such other provisions as the Administrator shall deem
advisable.  Any such Option Agreement shall contain such limitations and
restrictions upon the exercise of the Option as shall be necessary to ensure
that such Option will be considered an “incentive stock option” as defined in
Section 422 of the Internal Revenue Code or to conform to any change therein.


SECTION 10.
TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTIONS


Each nonqualified stock option granted pursuant to this Section 10 shall be
evidenced by a written nonqualified stock option agreement (the “Option
Agreement”).  The Option Agreement shall be in such form as may be approved from
time to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Option Agreement shall comply
with and be subject to the following terms and conditions:


(a)           Number of Shares and Option Price.  The Option Agreement shall
state the total number of shares covered by the nonqualified stock
option.  Unless otherwise determined by the Administrator, the option price per
share shall be one hundred percent (100%) of the per share Fair Market Value of
the Company’s Common Stock on the date the Administrator grants the Option.


(b)           Term and Exercisability of Nonqualified Stock Option.  The term
during which any nonqualified stock option granted under the Plan may be
exercised shall be established in each case by the Administrator.  The Option
Agreement shall state when the nonqualified stock option becomes exercisable and
shall also state the maximum term during which such option may be exercised.  In
the event a nonqualified stock option is exercisable immediately, the manner of
exercise of the Option in the event it is not exercised in full immediately
shall be specified in the Option Agreement.   The Administrator may accelerate
the exercisability of any nonqualified stock option granted hereunder which is
not immediately exercisable as of the date of grant.


(c)           Transferability.  A nonqualified stock option shall be
transferable, in whole or in part, by the Participant by will or by the laws of
descent and distribution.  In addition, the Administrator may, in its sole
discretion, permit the Participant to transfer any or all nonqualified stock
options to any member of the Participant’s “immediate family” as such term is
defined in Rule 16a-1(e) promulgated under the Securities Exchange Act of 1934,
or any successor provision, or to one or more trusts whose beneficiaries are
members of such Participant’s “immediate family” or partnerships in which such
family members are the only partners; provided, however, that the Participant
cannot receive any consideration for the transfer and such transferred
nonqualified stock option shall continue to be subject to the same terms and
conditions as were applicable to such nonqualified stock option immediately
prior to its transfer.


(d)           No Rights as Shareholder.  A Participant (or the Participant’s
successor or successors) shall have no rights as a shareholder with respect to
any shares covered by a nonqualified stock option until the date of the issuance
of a stock certificate evidencing such shares.  No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such stock certificate is actually issued (except as otherwise provided
in Section 15 of the Plan).


(e)           Withholding.  The Company or its Affiliate shall be entitled to
withhold and deduct from future wages of the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant’s exercise of a nonqualified stock
option.  In the event the Participant is required under the Option Agreement to
pay the Company or its Affiliate, or make arrangements satisfactory to the
Company or its Affiliate respecting payment of, such withholding and
employment-related taxes, the Administrator may, in its discretion and pursuant
to such rules as it may adopt, permit the Participant to satisfy such
obligation, in whole or in part, by delivering shares of the Company’s Common
Stock or by electing to have the Company or its Affiliate withhold shares of
Common Stock otherwise issuable to the Participant as a result of the exercise
of the nonqualified stock option.  Such shares shall have a Fair Market Value
equal to the minimum required tax withholding, based on the minimum statutory
withholding rates for federal and state tax purposes, including payroll taxes,
that are applicable to the supplemental income resulting from such exercise.  In
no event may the Participant deliver shares, nor may the Company or its
Affiliate withhold shares having a Fair Market Value in excess of such statutory
minimum required tax withholding.  The Participant’s election to deliver shares
or to have shares withheld for this purpose shall be made on or before the later
of (i) the date the nonqualified stock option is exercised, or (ii) the date
that the amount of tax to be withheld is determined under applicable tax
law.  Such election shall be approved by the Administrator and otherwise comply
with such rules as the Administrator may adopt to assure compliance with Rule
16b-3, or any successor provision, as then in effect, of the General Rules and
Regulations under the Securities Exchange Act of 1934, if applicable.


(f)           Other Provisions.  The Option Agreement authorized under this
Section 10 shall contain such other provisions as the Administrator shall deem
advisable.


SECTION 11.
RESTRICTED STOCK AWARDS


Each Restricted Stock Award granted pursuant to this Section 11 shall be
evidenced by a written restricted stock agreement (the “Restricted Stock
Agreement”).  The Restricted Stock Agreement shall be in such form as may be
approved from time to time by the Administrator and may vary from Participant to
Participant; provided, however, that each Participant and each Restricted Stock
Agreement shall comply with and be subject to the following terms and
conditions:


(a)           Number of Shares.  The Restricted Stock Agreement shall state the
total number of shares of Stock covered by the Restricted Stock Award.


(b)           Risks of Forfeiture.  The Restricted Stock Agreement shall set
forth the risks of forfeiture, if any, including risks of forfeiture based on
Performance Objectives, which shall apply to the shares of Stock covered by the
Restricted Stock Award, and shall specify the manner in which such risks of
forfeiture shall lapse.  The Administrator may, in its sole discretion, modify
the manner in which such risks of forfeiture shall lapse but only with respect
to those shares of Stock which are restricted as of the effective date of the
modification.


(c)           Issuance of Restricted Shares.  The Company shall cause to be
issued one or more stock certificates representing such shares of Stock in the
Participant’s name, and shall hold each such certificate until such time as the
risk of forfeiture and other transfer restrictions set forth in the
Participant’s Restricted Stock Agreement have lapsed with respect to the shares
represented by the certificate.  The Company may place a legend on such
certificates describing the risks of forfeiture and other transfer restrictions
set forth in the Participant’s Restricted Stock Agreement and providing for the
cancellation of such certificates if the shares of Stock subject to the
Restricted Stock Award are forfeited.


(d)           Rights as Shareholder.  Until the risks of forfeiture have lapsed
or the shares subject to such Restricted Stock Award have been forfeited, the
Participant shall be entitled to vote the shares of Stock represented by such
stock certificates and shall receive all dividends attributable to such shares,
but the Participant shall not have any other rights as a shareholder with
respect to such shares.


(e)           Withholding Taxes.  The Company or its Affiliate shall be entitled
to withhold and deduct from future wages of the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant’s Restricted Stock Award.  In the event
the Participant is required under the Restricted Stock Agreement to pay the
Company or its Affiliate, or make arrangements satisfactory to the Company or
its Affiliate respecting payment of, such withholding and employment-related
taxes, the Administrator may, in its discretion and pursuant to such rules as it
may adopt, permit the Participant to satisfy such obligations, in whole or in
part, by delivering shares of Common Stock, including shares of Stock received
pursuant to a Restricted Stock Award on which the risks of forfeiture have
lapsed.  Such shares shall have a Fair Market Value equal to the minimum
required tax withholding, based on the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
the supplemental income resulting from the lapsing of the risks of forfeiture on
such Restricted Stock.  In no event may the Participant deliver shares having a
Fair Market Value in excess of such statutory minimum required tax
withholding.  The Participant’s election to deliver shares of Common Stock for
this purpose shall be made on or before the date that the amount of tax to be
withheld is determined under applicable tax law.  Such election shall be
approved by the Administrator and otherwise comply with such rules as the
Administrator may adopt to assure compliance with Rule 16b-3, or any successor
provision, as then in effect, of the General Rules and Regulations under the
Securities Exchange Act of 1934, if applicable.


(f)           Nontransferability.  No Restricted Stock Award shall be
transferable, in whole or in part, by the Participant, other than by will or by
the laws of descent and distribution, prior to the date the risks of forfeiture
described in the Restricted Stock Agreement have lapsed.  If the Participant
shall attempt any transfer of any Restricted Stock Award granted under the Plan
prior to such date, such transfer shall be void and the Restricted Stock Award
shall terminate.


(g)           Other Provisions.  The Restricted Stock Agreement authorized under
this Section 11 shall contain such other provisions as the Administrator shall
deem advisable.


SECTION 12.
PERFORMANCE AWARDS


Each Performance Award granted pursuant to this Section 12 shall be evidenced by
a written performance award agreement (the “Performance Award Agreement”).  The
Performance Award Agreement shall be in such form as may be approved from time
to time by the Administrator and may vary from Participant to Participant;
provided, however, that each Participant and each Performance Award Agreement
shall comply with and be subject to the following terms and conditions:


(a)           Awards.  Performance Awards in the form of Performance Units or
Performance Shares may be granted to any Participant in the Plan. Performance
Units shall consist of monetary awards which may be earned or become vested in
whole or in part if the Company or the Participant achieves certain Performance
Objectives established by the Administrator over a specified Performance
Period.  Performance Shares shall consist of shares of Stock or other Awards
denominated in shares of Stock that may be earned or become vested in whole or
in part if the Company or the Participant achieves certain Performance
Objectives established by the Administrator over a specified Performance Period.


(b)           Performance Objectives, Performance Period and Payment.  The
Performance Award Agreement shall set forth:


(i)           the number of Performance Units or Performance Shares subject to
the Performance Award, and the dollar value of each Performance Unit;


(ii)           one or more Performance Objectives established by the
Administrator;


(iii)           the Performance Period over which Performance Units or
Performance Shares may be earned or may become vested;


(iv)           the extent to which partial achievement of the Performance
Objectives may result in a payment or vesting of the Performance Award, as
determined by the Administrator; and


(v)           the date upon which payment of Performance Units will be made or
Performance Shares will be issued, as the case may be, and the extent to which
such payment or the receipt of such Performance Shares may be deferred.


(c)           Withholding Taxes.  The Company or its Affiliate shall be entitled
to withhold and deduct from future wages of the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant’s Performance Award.  In the event the
Participant is required under the Performance Award Agreement to pay the Company
or its Affiliate, or make arrangements satisfactory to the Company or its
Affiliate respecting payment of, such withholding and employment-related taxes,
the Administrator may, in its discretion and pursuant to such rules as it may
adopt, permit the Participant to satisfy such obligations, in whole or in part,
by delivering shares of Common Stock, including shares of Stock received
pursuant to the Performance Award.  Such shares shall have a Fair Market Value
equal to the minimum required tax withholding, based on the minimum statutory
withholding rates for federal and state tax purposes, including payroll
taxes.  In no event may the Participant deliver shares having a Fair Market
Value in excess of such statutory minimum required tax withholding.  The
Participant’s election to deliver shares of Common Stock for this purpose shall
be made on or before the date that the amount of tax to be withheld is
determined under applicable tax law.  Such election shall be approved by the
Administrator and otherwise comply with such rules as the Administrator may
adopt to assure compliance with Rule 16b-3, or any successor provision, as then
in effect, of the General Rules and Regulations under the Securities Exchange
Act of 1934, if applicable.


(d)           Nontransferability.  No Performance Award shall be transferable,
in whole or in part, by the Participant, other than by will or by the laws of
descent and distribution.  If the Participant shall attempt any transfer of any
Performance Award granted under the Plan, such transfer shall be void and the
Performance Award shall terminate.


(e)           No Rights as Shareholder.  A Participant (or the Participant’s
successor or successors) shall have no rights as a shareholder with respect to
any shares covered by a Performance Award until the date of the issuance of a
stock certificate evidencing such shares.  No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such stock certificate is actually issued (except as otherwise provided
in Section 15 of the Plan).


(f)           Other Provisions.  The Performance Award Agreement authorized
under this Section 12 shall contain such other provisions as the Administrator
shall deem advisable.


SECTION 13.
STOCK APPRECIATION RIGHTS


Each Stock Appreciation Right granted pursuant to this Section 13 shall be
evidenced by a written stock appreciation right agreement (the “Stock
Appreciation Right Agreement”).  The Stock Appreciation Right Agreement shall be
in such form as may be approved from time to time by the Administrator and may
vary from Participant to Participant; provided, however, that each Participant
and each Stock Appreciation Right Agreement shall comply with and be subject to
the following terms and conditions:


(a)           Awards.  A Stock Appreciation Right shall entitle the Participant
to receive, upon exercise, cash, shares of Stock, or any combination thereof,
having a value equal to the excess of (i) the Fair Market Value of a specified
number of shares of Stock on the date of such exercise, over (ii) a specified
exercise price.  Unless otherwise determined by the Administrator, the specified
exercise price shall not be less than 100% of the Fair Market Value of such
shares of Stock on the date of grant of the Stock Appreciation Right.  A Stock
Appreciation Right may be granted independent of or in tandem with a previously
or contemporaneously granted Option.


(b)           Term and Exercisability.  The term during which any Stock
Appreciation Right granted under the Plan may be exercised shall be established
in each case by the Administrator.  The Stock Appreciation Right Agreement shall
state when the Stock Appreciation Right becomes exercisable and shall also state
the maximum term during which such Stock Appreciation Right may be
exercised.  In the event a Stock Appreciation Right is exercisable immediately,
the manner of exercise of such Stock Appreciation Right in the event it is not
exercised in full immediately shall be specified in the Stock Appreciation Right
Agreement.  The Administrator may accelerate the exercisability of any Stock
Appreciation Right granted hereunder which is not immediately exercisable as of
the date of grant.  If a Stock Appreciation Right is granted in tandem with an
Option, the Stock Appreciation Right Agreement shall set forth the extent to
which the exercise of all or a portion of the Stock Appreciation Right shall
cancel a corresponding portion of the Option, and the extent to which the
exercise of all or a portion of the Option shall cancel a corresponding portion
of the Stock Appreciation Right.


(c)           Withholding Taxes.  The Company or its Affiliate shall be entitled
to withhold and deduct from future wages of the Participant all legally required
amounts necessary to satisfy any and all withholding and employment-related
taxes attributable to the Participant’s Stock Appreciation Right.  In the event
the Participant is required under the Stock Appreciation Right to pay the
Company or its Affiliate, or make arrangements satisfactory to the Company or
its Affiliate respecting payment of, such withholding and employment-related
taxes, the Administrator may, in its discretion and pursuant to such rules as it
may adopt, permit the Participant to satisfy such obligations, in whole or in
part, by delivering shares of Common Stock or by electing to have the Company
withhold shares of Common Stock otherwise issuable to the Participant as a
result of the exercise of the Stock Appreciation Right.  Such shares shall have
a Fair Market Value equal to the minimum required tax withholding, based on the
minimum statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to the supplemental income
resulting from such exercise.  In no event may the Participant deliver shares,
nor may the Company or any Affiliate withhold shares, having a Fair Market Value
in excess of such statutory minimum required tax withholding.  The Participant’s
election to deliver shares or to have shares withheld for this purpose shall be
made on or before the later of (i) the date the Stock Appreciation Right is
exercised, or (ii) the date that the amount of tax to be withheld is determined
under applicable tax law.  Such election shall be approved by the Administrator
and otherwise comply with such rules as the Administrator may adopt to assure
compliance with Rule 16b-3, or any successor provision, as then in effect, of
the General Rules and Regulations under the Securities Exchange Act of 1934, if
applicable.


(d)           Nontransferability.  No Stock Appreciation Right shall be
transferable, in whole or in part, by the Participant, other than by will or by
the laws of descent and distribution.  If the Participant shall attempt any
transfer of any Stock Appreciation Right granted under the Plan, such transfer
shall be void and the Stock Appreciation Right shall terminate.


(e)           No Rights as Shareholder.  A Participant (or the Participant’s
successor or successors) shall have no rights as a shareholder with respect to
any shares covered by a Stock Appreciation Right until the date of the issuance
of a stock certificate evidencing such shares.  No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the date such stock certificate is actually issued (except as otherwise provided
in Section 15 of the Plan).


(f)           Other Provisions.  The Stock Appreciation Right Agreement
authorized under this Section 13 shall contain such other provisions as the
Administrator shall deem advisable, including but not limited to any
restrictions on the exercise of the Stock Appreciation Right which may be
necessary to comply with Rule 16b-3 of the Securities Exchange Act of 1934, as
amended.


SECTION 14.
AUTOMATIC OPTION GRANTS TO NON-EMPLOYEE DIRECTORS


(a)           Upon Joining Board.  Each Non-Employee Director of the Company
whose initial election or appointment to the Board of Directors occurs on or
after the date this Plan is approved by the Company’s shareholders shall, as of
the date of such election, automatically be granted an option to purchase 5,500
shares of Common Stock at an option price per share equal to 100% of the Fair
Market Value of the Common Stock on such date.  Options granted pursuant to this
subsection (a) shall be immediately exercisable upon grant.


(b)           Upon Re-election to Board.  Each Non-Employee Director who, on and
after the date this Plan is approved by the Company’s shareholders, is
re-elected as a director of the Company or whose term of office continues after
a meeting of shareholders at which directors are elected shall, as of the date
of such re-election or shareholder meeting, automatically be granted an option
to purchase 5,500 shares of the Common Stock at an option price per share equal
to 100% of the Fair Market Value of the Common Stock on the date of such
re-election or shareholder meeting.  Options granted pursuant to this subsection
(b) shall be immediately exercisable in full.


(c)           General.  No director shall receive more than one option to
purchase shares pursuant to this Section 14 in any one fiscal year.  All options
granted pursuant to this Section 14 shall be designated as nonqualified options
and shall be subject to the same terms and provisions as are then in effect with
respect to granting of nonqualified options to officers and employees of the
Company, except that the option shall expire ten (10) years after the date of
grant; provided, however, that in the event of the death of the optionee, the
option shall expire on the earlier of (i) six (6) months after the date of death
and (ii) ten (10) years after the date of grant.


SECTION 15.
RECAPITALIZATION, SALE, MERGER, EXCHANGE
OR LIQUIDATION


In the event of an increase or decrease in the number of shares of Common Stock
resulting from a stock dividend, stock split, reverse split, combination or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued shares of Common Stock effected without receipt of
consideration by the Company, the Board may, in its sole discretion, adjust the
number of shares of Stock reserved under Section 6 hereof, the number of shares
of Stock underlying the automatic option grants in Section 14 hereof, the number
of shares of Stock covered by each outstanding Award, and, if applicable, the
price per share thereof to reflect such change.  Additional shares which may
become covered by the Award pursuant to such adjustment shall be subject to the
same restrictions as are applicable to the shares with respect to which the
adjustment relates.


Unless otherwise provided in the agreement evidencing an Award, in the event of
an acquisition of the Company through the sale of substantially all of the
Company’s assets and the consequent discontinuance of its business or through a
merger, consolidation, exchange, reorganization, reclassification, extraordinary
dividend, divestiture (including a spin-off),  liquidation, recapitalization,
stock split, stock dividend or otherwise (collectively referred to as a
“transaction”), the Board may provide for one or more of the following:


(a)           the equitable acceleration of the exercisability of any
outstanding Options or Stock Appreciation Rights, the vesting and payment of any
Performance Awards, or the lapsing of the risks of forfeiture on any Restricted
Stock Awards;


(b)           the complete termination of this Plan, the cancellation of
outstanding Options or Stock Appreciation Rights not exercised prior to a date
specified by the Board (which date shall give Participants a reasonable period
of time in which to exercise such Option or Stock Appreciation Right prior to
the effectiveness of such transaction), the cancellation of any Performance
Award and the cancellation of any Restricted Stock Awards for which the risks of
forfeiture have not lapsed;


(c)            that Participants holding outstanding Options and Stock
Appreciation Rights shall receive, with respect to each share of Stock subject
to such Option or Stock Appreciation Right, as of the effective date of any such
transaction, cash in an amount equal to the excess of the Fair Market Value of
such Stock on the date immediately preceding the effective date of such
transaction over the price per share of such Options or Stock Appreciation
Rights; provided that the Board may, in lieu of such cash payment, distribute to
such Participants shares of Common Stock of the Company or shares of stock of
any corporation succeeding the Company by reason of such transaction, such
shares having a value equal to the cash payment herein;


(d)            that Participants holding outstanding Restricted Stock Awards and
Performance Share Awards shall receive, with respect to each share of Stock
subject to such Awards, as of the effective date of any such transaction, cash
in an amount equal to the Fair Market Value of such Stock on the date
immediately preceding the effective date of such transaction; provided that the
Board may, in lieu of such cash payment, distribute to such Participants shares
of Common Stock of the Company or shares of stock of any corporation succeeding
the Company by reason of such transaction, such shares having a value equal to
the cash payment herein;


(e)           the continuance of the Plan with respect to the exercise of
Options or Stock Appreciation Rights which were outstanding as of the date of
adoption by the Board of such plan for such transaction and the right to
exercise such Options and Stock Appreciation Rights as to an equivalent number
of shares of stock of the corporation succeeding the Company by reason of such
transaction; and


(f)           the continuance of the Plan with respect to Restricted Stock
Awards for which the risks of forfeiture have not lapsed as of the date of
adoption by the Board of such plan for such transaction and the right to receive
an equivalent number of shares of stock of the corporation succeeding the
Company by reason for such transaction.


(g)           the continuance of the Plan with respect to Performance Awards
and, to the extent applicable, the right to receive an equivalent number of
shares of stock of the corporation succeeding the Company by reason for such
transaction.


The Board may restrict the rights of or the applicability of this Section 15 to
the extent necessary to comply with Section 16(b) of the Securities Exchange Act
of 1934, the Internal Revenue Code or any other applicable law or
regulation.  The grant of an Award pursuant to the Plan shall not limit in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure or to merge,
exchange or consolidate or to dissolve, liquidate, sell or transfer all or any
part of its business or assets.


SECTION 16.
INVESTMENT PURPOSE


No shares of Stock shall be issued pursuant to the Plan unless and until there
has been compliance, in the opinion of Company’s counsel, with all applicable
legal requirements, including without limitation, those relating to securities
laws and stock exchange listing requirements.  As a condition to the issuance of
Stock to Participant, the Administrator may require Participant to (a) represent
that the shares of Stock are being acquired for investment and not resale and to
make such other representations as the Administrator shall deem necessary or
appropriate to qualify the issuance of the shares as exempt from the Securities
Act of 1933 and any other applicable securities laws, and (b) represent that
Participant shall not dispose of the shares of Stock in violation of the
Securities Act of 1933 or any other applicable securities laws.


As a further condition to the grant of any Option or the issuance of Stock to
Participant, Participant agrees to the following:


(a)           In the event the Company advises Participant that it plans an
underwritten public offering of its Common Stock in compliance with the
Securities Act of 1933, as amended, and the underwriter(s) seek to impose
restrictions under which certain shareholders may not sell or contract to sell
or grant any option to buy or otherwise dispose of part or all of their stock
purchase rights of the Common Stock underlying Awards, Participant will not, for
a period not to exceed 180 days from the prospectus, sell or contract to sell or
grant an option to buy or otherwise dispose of any Option granted to Participant
pursuant to the Plan or any of the underlying shares of Common Stock without the
prior written consent of the underwriter(s) or its representative(s).


(b)           In the event the Company makes any public offering of its
securities and determines in its sole discretion that it is necessary to reduce
the number of issued but unexercised stock purchase rights so as to comply with
any state’s securities or Blue Sky law limitations with respect thereto, the
Board shall have the right (i) to accelerate the exercisability of any Option
and the date on which such Option must be exercised, provided that the Company
gives Participant prior written notice of such acceleration, and (ii) to cancel
any Options or portions thereof which Participant does not exercise prior to or
contemporaneously with such public offering.


(c)           In the event of a transaction (as defined in Section 15 of the
Plan), Participant will comply with Rule 145 of the Securities Act of 1933 and
any other restrictions imposed under other applicable legal or accounting
principles if Participant is an “affiliate” (as defined in such applicable legal
and accounting principles) at the time of the transaction, and Participant will
execute any documents necessary to ensure compliance with such rules.


The Company reserves the right to place a legend on any stock certificate issued
in connection with an Award pursuant to the Plan to assure compliance with this
Section 15.


SECTION 17.
AMENDMENT OF THE PLAN


The Board may from time to time, insofar as permitted by law, suspend or
discontinue the Plan or revise or amend it in any respect; provided, however,
that no such revision or amendment, except as is authorized in Section 15, shall
impair the terms and conditions of any Award which is outstanding on the date of
such revision or amendment to the material detriment of the Participant without
the consent of the Participant.  Notwithstanding the foregoing, no such revision
or amendment shall (i) materially increase the number of shares subject to the
Plan except as provided in Section 15 hereof, (ii) change the designation of the
class of employees eligible to receive Awards, (iii) decrease the price at which
Options may be granted, or (iv) materially increase the benefits accruing to
Participants under the Plan without the approval of the shareholders of the
Company if such approval is required for compliance with the requirements of any
applicable law or regulation.  Furthermore, the Plan may not, without the
approval of the shareholders, be amended in any manner that will cause incentive
stock options to fail to meet the requirements of Section 422 of the Internal
Revenue Code.




SECTION 18.
NO OBLIGATION TO EXERCISE OPTION


The granting of an Option or Stock Appreciation Right shall impose no obligation
upon the Participant to exercise such Option or Stock Appreciation
Right.  Further, the granting of an Award hereunder shall not impose upon the
Company or any Affiliate any obligation to retain the Participant in its employ
for any period.